Appellate Case: 20-3191     Document: 010110655215         Date Filed: 03/10/2022      Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                       UNITED STATES COURT OF APPEALS                           March 10, 2022

                                                                             Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                              Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                                 No. 20-3191
  v.

  JORGE PORTILLO-URANGA,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                               for the District of Kansas
                           (D.C. No. 2:17-CR-20074-JAR-1)
                        _________________________________

 Jonathan Laurans, Kansas City, Missouri, for Defendant-Appellant.

 James A. Brown, Assistant United States Attorney (Duston J. Slinkard, Acting United
 States Attorney, with him on the brief), Office of the United States Attorney, District of
 Kansas, Topeka, Kansas, for Plaintiff-Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, SEYMOUR and EBEL, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

        During a drug trafficking investigation that spanned several years, Drug

 Enforcement Administration (DEA) agents utilized judicially authorized wiretaps to

 intercept Jorge Portillo-Uranga’s communications. After he was arrested and

 charged with drug trafficking crimes, Portillo-Uranga moved to suppress all evidence
Appellate Case: 20-3191     Document: 010110655215        Date Filed: 03/10/2022     Page: 2



 obtained from the wiretaps. He claimed, among other things, that (1) the government

 failed to establish its investigative need for the wiretaps, and (2) the interception of

 his communications occurred outside the authorizing court’s territorial jurisdiction.

 After the district court denied his motion, Portillo-Uranga pleaded guilty but reserved

 the right to appeal the denial of the suppression motion. At sentencing, the district

 court applied a two-level sentencing enhancement for firearms possession because

 DEA agents found firearms and indicia of drug trafficking throughout Portillo-

 Uranga’s ranch when they arrested him.

       Portillo-Uranga contends the district court erred by denying his motion to

 suppress and by applying the sentencing enhancement for firearms possession.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. The district court did not

 err in finding the government established a need for the wiretaps, and the interception

 in Kansas satisfied controlling Tenth Circuit caselaw regarding territorial

 jurisdiction. The government also established a nexus between the firearms located

 on Portillo-Uranga’s ranch and the drug trafficking charges.

                                    I. Background

       In 2012, the DEA launched an investigation into a Kansas City-based drug

 trafficking organization that distributed cocaine and marijuana and had ties to a

 drug cartel in Guadalajara, Mexico. Through confidential sources, DEA agents

 determined that an individual nicknamed “Pelon” or “Pelon Portillo” held a

 leadership role within the Kansas City organization. Pelon is defendant Jorge

 Portillo-Uranga.
                                             2
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 3



       The DEA intended to accomplish several objectives through its

 investigation. The agency aspired to learn the identities of key personnel within

 the organization as well as its drug suppliers and customers. The DEA also

 endeavored to locate the stash locations for drugs and discover how drug

 proceeds were distributed. The ultimate goal of the DEA’s investigation was to

 obtain “admissible evidence that proves beyond a reasonable doubt” targeted

 individuals committed drug trafficking offenses. App., Vol. 9 at 2449.

       The investigation occurred in two phases. The main objective of Phase I

 was to gather information about the organization’s overall structure and identify

 key members. In pursuit of these goals, DEA agents utilized a variety of

 investigative techniques, such as confidential sources, controlled purchases,

 search warrants, pole cameras, and physical surveillance. Although many of

 these methods proved fruitful for the investigation, agents were unable to gather

 all the critical information they were seeking, such as the identities of leaders and

 supply sources. The agency therefore decided to seek judicial authorization for

 the use of wiretaps to intercept communications of targeted individuals. As part

 of their wiretap applications, investigating agents submitted affidavits that

 described their use of other investigative techniques and explained why wiretaps

 were necessary for the investigation.

       A federal court in Kansas authorized the interception of wire and electronic

 communications of twelve different phones (referred to as Target Telephones #1–

 12) during Phase I, which lasted from May 2014 to July 2015. Although Portillo-

                                           3
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 4



 Uranga’s personal phones were not subject to any wiretaps during Phase I,

 Portillo-Uranga—through his nickname—was listed as a targeted individual in

 each Phase I wiretap application. Phase I culminated with the arrest and

 successful prosecution of over a dozen members of the organization. But despite

 achieving some success in Phase I, the DEA had failed to identify and arrest key

 leaders, such as Portillo-Uranga. The DEA therefore launched Phase II of the

 investigation, which focused on identifying and targeting leaders of the

 organization.

       While agents continued using normal investigative techniques in Phase II,

 they again sought authorization for wiretaps to aid their investigation. In total,

 the DEA received authorization to intercept communications from nineteen

 phones (Target Telephones #13–32), 1 most of which were used by Portillo-

 Uranga or his main distributor, Jesus Arellanes-Portillo.

       The Phase II wiretaps were active from December 2016 until around

 August 2017. During that period, agents intercepted over 400 of Portillo-

 Uranga’s pertinent telephone conversations. The calls revealed that Portillo-

 Uranga—who at that time had not been identified and was still known to the DEA

 only by his nicknames—was responsible for facilitating the acquisition and

 distribution of at least 70 kilograms of cocaine and 450 kilograms of marijuana.


 1
   The target subjects had “a history of utilizing pre-paid disposable cellular
 telephones” that were regularly disconnected or discarded, which is part of the reason
 why agents had to constantly apply for wiretap authorizations of new phone numbers.
 See App., Vol. 5 at 1239–40.
                                           4
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 5



       In December 2017, DEA agents executed a search warrant at Portillo-

 Uranga’s ranch in Teague, Texas. When agents arrived at the property, Portillo-

 Uranga fled and hid under a porch. Agents quickly arrested him and identified

 him for the first time. During a subsequent search of the property, agents found

 handguns, assault rifles, fraudulent identification documents, numerous cell

 phones, cash, a ledger that was possibly used to track drug transactions, and a

 fuel tank that may have been used to transport drugs.

       Portillo-Uranga was charged with eight counts related to his drug

 trafficking activities. He moved to suppress evidence obtained from the wiretaps

 on multiple grounds. After a hearing, the district court denied the motion.

       Portillo-Uranga pleaded guilty—without a plea agreement—to the

 following counts: one count of conspiracy to distribute and possess with intent to

 distribute cocaine and marijuana; two counts of use of a communication facility

 to facilitate a drug trafficking offense; two counts of money laundering; and three

 counts of possession with intent to distribute more than 500 grams of cocaine. 2

                                    II. Analysis

       Portillo-Uranga contends the district court erred by denying his motion to

 suppress and applying the two-level sentencing enhancement for firearms

 possession. He claims the district court should have suppressed the wiretap



 2
   Portillo-Uranga’s guilty plea was later changed to a conditional plea under Fed. R.
 Crim. Pro. 11(a)(2) so that he could appeal the court’s denial of his motion to
 suppress.
                                           5
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022     Page: 6



 evidence because (1) the government failed to establish its need for the wiretaps,

 and (2) the interception of the calls did not take place within the territorial

 jurisdiction of Kansas as required by Title III and the wiretap authorizations.

 Portillo-Uranga also contests the district court’s application of the sentencing

 enhancement for possession of firearms.

       We conclude the government established necessity for the wiretaps,

 Portillo-Uranga waived his territorial jurisdiction argument, and the district court

 correctly applied the sentencing enhancement.

       A. Motion to Suppress

       At the district court, Portillo-Uranga argued that the wiretap evidence

 should be suppressed on the following grounds: (1) the wiretap tapes were not

 timely sealed; (2) the government did not follow proper minimization procedures;

 (3) the government did not provide records showing that interception occurred

 within Kansas; (4) the government failed to show necessity for the wiretaps; and

 (5) proper notice of the intercepted communications was not given to Portillo-

 Uranga. The district court rejected each ground and denied the motion to

 suppress.

       On appeal, Portillo-Uranga raises only the necessity and territorial

 jurisdiction arguments as grounds for suppression. We find no error in the

 district court’s denial of Portillo-Uranga’s motion.




                                           6
Appellate Case: 20-3191    Document: 010110655215      Date Filed: 03/10/2022   Page: 7



       1. Necessity

       Under Title III of the Omnibus Crime Control and Safe Streets Act of 1968,

 wiretap applications are subject to a necessity requirement that is “designed to

 assure that wiretapping is not resorted to in situations where traditional

 investigative techniques would suffice to expose the crime.” United States v.

 Foy, 641 F.3d 455, 464 (10th Cir. 2011) (quoting United States v. Kahn, 415 U.S.

 143, 153 n.12 (1974)). To obtain judicial authorization for a wiretap, the

 government must include in each application “a full and complete statement as to

 whether or not other investigative procedures have been tried and failed or why

 they reasonably appear to be unlikely to succeed if tried or to be too dangerous.”

 18 U.S.C. §§ 2518(1)(c), 2518(3)(c). Normal investigative procedures include:

 (1) standard physical surveillance; (2) questioning witnesses or suspects,

 including through grand jury proceedings; (3) search warrants; (4) deploying

 confidential informants and undercover agents; (5) pen registers; and (6) trap and

 trace devices. Foy, 641 F.3d at 464 (citing United States v. Cline, 349 F.3d 1276,

 1280 (10th Cir. 2003)).

       “Although the necessity requirement is intended to ensure that wiretaps are

 not used in situations where traditional investigative techniques may achieve law

 enforcement purposes, we do not require investigating officers to ‘exhaust all

 other conceivable investigative procedures before resorting to wiretapping.’” Id.

 (quoting United States v. Zapata, 546 F.3d 1179, 1185–86 (10th Cir. 2008)). But

 officers need to explain the need for wiretaps with “some degree of specificity”

                                           7
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 8



 and provide facts related to the specific individuals targeted by the wiretap. Id.

 (citing Cline, 349 F.3d at 1280–81).

       Once a wiretap has been authorized, it is presumed proper and the

 defendant bears the burden of proving that a wiretap is invalid. United States v.

 Ramirez–Encarnacion, 291 F.3d 1219, 1222 (10th Cir. 2002). If the defendant

 successfully challenges the necessity of a wiretap, any evidence seized pursuant

 to the wiretap must be suppressed. Id. We review de novo whether 18 U.S.C.

 § 2518(1)(c)’s requirements were satisfied, but we review the conclusion that a

 wiretap was necessary for an abuse of discretion. Id. at 1222 & n.1.

       Portillo-Uranga claims the government failed to demonstrate necessity in

 its affidavits supporting the wiretap applications and the district court erred in

 concluding that the wiretaps were necessary. Specifically, Portillo-Uranga

 contends that wiretaps were unnecessary because (1) the government’s objectives

 had already been achieved when agents applied for the wiretaps; (2) traditional

 and less intrusive investigative techniques had been successful; and (3) the

 continued use of normal investigative techniques would not have been too

 dangerous.

       After a careful review of the record, we conclude that the government

 provided a full and complete statement in each affidavit explaining why normal

 investigative techniques were insufficient to achieve the goals of the investigation

 and that the government adequately justified the need for each wiretap.



                                           8
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 9



       As an initial matter, it is evident from the record that the government’s

 goals had yet to be achieved when the wiretap applications were submitted. The

 government’s investigative goals included the following: (1) discovering the full

 scope and identification of key personnel involved in the organization; (2)

 learning the identities of illegal drug suppliers; (3) uncovering the identity of the

 main drug customers; (4) locating the organization’s drug-stash sites;

 (5) discovering the management and disposition of proceeds generated by drug

 trafficking; and (6) obtaining admissible evidence that proves beyond a

 reasonable doubt that the target subjects committed the alleged violations of law

 set forth in the affidavits. 3 Although Portillo-Uranga argues the government’s

 goals “had already been achieved” when it applied for wiretap authorizations, he

 nonetheless concedes that several of the government’s objectives had not been

 achieved, such as locating drug-stash sites and determining the disposition of

 drug proceeds. See Aplt. Br. at 25–28.

       We disagree with Portillo-Uranga that the government’s goals had already

 been achieved when agents applied for each wiretap authorization. Although

 agents were able to gather some intelligence about the organization and


 3
   Portillo-Uranga argues that the government’s investigation objectives were
 “boilerplated generalizations germane to every drug trafficking investigation.” Aplt.
 Br. at 25. We agree with the district court that the government’s objectives were
 “legitimate” and “neither overly broad nor illusory.” App., Vol. 16 at 4631; see also
 Foy, 641 F.3d at 464–65 (“[W]e have held on numerous occasions that the law
 enforcement goal of uncovering the size and scope of the conspiracy may justify the
 authorization of wiretaps.”).

                                           9
Appellate Case: 20-3191     Document: 010110655215       Date Filed: 03/10/2022    Page: 10



  individuals through normal investigative techniques, the agents were unsuccessful

  in learning key details, such as the identities of targeted personnel and suppliers.

  In fact, the DEA did not learn Portillo-Uranga’s true identity until he was arrested

  in December 2017—over three years after the first wiretap in the case was

  authorized. Though the DEA had learned some information about Portillo-

  Uranga’s identity, investigating agents did not know his first name, last name, or

  date of birth. The government’s inability to gather such information despite years

  of using traditional investigative techniques and wiretaps highlights why agents

  thought the initial and continued use of wiretaps was necessary to achieve their

  goals.

           In addition to describing why their goals had yet to be achieved, the

  government agents explained with specificity why normal investigative

  techniques were inadequate to accomplish their investigative goals. Each

  affidavit includes a list of the investigative techniques that had been used or

  considered up to that point in the investigation. For instance, in the affidavit

  supporting the DEA’s first application for a wiretap in May 2014, the affiant

  explained how the investigating agents had (1) employed four confidential

  sources to infiltrate the drug organization; (2) conducted three controlled drug

  purchases; (3) used physical surveillance to observe suspects; (4) installed a pole

  camera near a potential drug trafficking location; (5) tracked suspects through

  GPS location data; (6) executed search warrants to obtain cell-site location

  information for target subjects; (7) spoken directly with a suspect in an attempt to

                                             10
Appellate Case: 20-3191    Document: 010110655215      Date Filed: 03/10/2022      Page: 11



  gain his cooperation; (8) used trap and trace devices, pen registers, and toll

  record analysis to generate a list of phone numbers contacted by target subjects;

  and (9) initiated a financial investigation to examine tax, banking, and real estate

  records of target subjects.

        In the same affidavit, the affiant meticulously described the ways in which

  each technique had been successful as well as the disadvantages of each

  technique compared to a wiretap. The affiant also explained why the use of other

  techniques, such as undercover agents, grand juries, interviews, trash searches,

  and mail covers, were unlikely to be successful if used. In one section, the

  affiant describes why a wiretap was needed to intercept the communications of

  Edwin Pacheco, a drug distributor. The affiant explains how a confidential

  source had been unable to meet or negotiate with Pacheco directly despite being

  trusted by Pacheco’s underling. As a result, the confidential source could not

  gather information about Pacheco’s drug supply sources. Based on this

  experience and the fact that the organization was “extremely tight-knit and

  cohesive,” App., Vol. 5 at 1228, the affiant concludes that the use of confidential

  sources or undercover agents would be unlikely to achieve the government’s goal

  of identifying leaders, the location of drug-stash sites, and sources of supply.

        All the affidavits also describe why certain investigative techniques, such

  as interviews of key personnel, would be futile or too dangerous to employ.

  Before the government applied for any wiretap authorizations, a DEA agent

  arrested a low-level drug supplier named Jairo Escobar, who worked for Oscar

                                           11
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022     Page: 12



  Aguilera, a key supplier in the target network. Escobar agreed to cooperate with

  the agent and called Aguilera while under DEA observation to order more drugs.

  When it became clear during the phone call that Aguilera believed Escobar had

  been arrested, the agent picked up the phone and attempted to convince Aguilera

  to cooperate. Aguilera said that he was willing to cooperate, but this turned out

  to be a lie. Several days later, Escobar reported that Aguilera’s associates had

  driven by Escobar’s house and made threats against Escobar for cooperating with

  the agents. This incident and other similar facts included in the affidavits

  underscore why normal investigative techniques such as interviews would be

  unlikely to achieve the government’s investigative goals or too risky to employ.

        The DEA continued using many of the same traditional investigation

  techniques after it received authorization to use wiretaps. Each subsequent

  affidavit filed in support of an additional wiretap or an extension of an existing

  wiretap included a similar list of traditional investigative techniques as the

  affidavit supporting the first wiretap. When agents used additional confidential

  sources or executed a search warrant, they added that information in their wiretap

  affidavits to show that they continued to utilize traditional investigative

  techniques but that a wiretap was still necessary to achieve the investigation

  goals. See, e.g., App., Vol. 9 at 2601–03 (affidavit in support of wiretap

  application for Target Telephones #14–16 describing additional surveillance that

  had been conducted since the authorization of Target Telephone #13 wiretap).



                                           12
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022    Page: 13



        Based on our review of the wiretap applications, we conclude the

  government provided in each affidavit “a full and complete statement as to

  whether or not other investigative procedures have been tried and failed or why

  they reasonably appear to be unlikely to succeed if tried or to be too dangerous.”

  18 U.S.C. § 2518(1)(c). Although normal investigative techniques had achieved

  limited success during the investigation, the DEA agents adequately explained in

  each affidavit why wiretaps were necessary. The district court thus did not abuse

  its discretion in concluding that the government established necessity for the

  wiretaps.

        2. Territorial Jurisdiction

        Portillo-Uranga next claims the wiretap evidence should be suppressed

  because interception occurred outside the territorial jurisdiction of Kansas.

  Under Title III, a judge may only authorize the interception of communications

  “within the territorial jurisdiction of the court in which the judge is sitting.” Id.

  § 2518(3). 4 Although Title III does not specify where interception takes place,

  we have held that “interception occurs both where the tapped telephone is located

  and where the intercepted communications are first heard by law enforcement

  officials.” United States v. Dahda, 853 F.3d 1101, 1112 (10th Cir. 2017), aff’d,

  138 S. Ct. 1491 (2018). Portillo-Uranga argues that the interception of his


  4
    There is a statutory exception to this rule—a court may authorize the interception
  of communications “outside [its] jurisdiction but within the United States in the case
  of a mobile interception device authorized by a Federal court within such
  jurisdiction.” 18 U.S.C. § 2518(3).
                                            13
Appellate Case: 20-3191     Document: 010110655215      Date Filed: 03/10/2022   Page: 14



  communications exceeded the territorial jurisdiction of the authorizing court

  because the tapped phones were located outside of Kansas and the calls were

  routed to the DEA’s office in Kansas through its division office in Missouri.

        Having reviewed the district court proceedings, we conclude that Portillo-

  Uranga waived this argument because he never presented it to the district court

  and failed to raise it in his opening brief. 5

        In his motion to suppress, Portillo-Uranga presented a territorial

  jurisdiction argument, but he did not present the specific argument he raises on

  appeal. This constitutes waiver. See United States v. Dewitt, 946 F.2d 1497,

  1502 (10th Cir. 1991) (“[W]aiver . . . applies not only to the failure to make a

  pretrial motion, but also to the failure to include a particular argument in the

  motion.”). In his motion, Portillo-Uranga argued only that the government failed

  to provide records to show that interception occurred within the territorial

  jurisdiction of the court and thus “Defendant is unable to assess whether the

  Government has abided by its promise to only intercept telephone calls in

  Kansas.” App., Vol. 1 at 65–66. Portillo-Uranga did not contend that

  interception occurred outside Kansas—he merely argued that he needed more

  information to determine where the calls were intercepted.




  5
    Because we deem this argument waived, we need not consider the government’s
  surreply brief responding to the plain-error argument made by Portillo-Uranga in his
  reply brief. We therefore deny the government’s motion for leave to file its surreply
  brief.
                                              14
Appellate Case: 20-3191   Document: 010110655215       Date Filed: 03/10/2022    Page: 15



        At the suppression hearing, a DEA agent testified that during the

  investigation, the DEA’s listening post was always located in Kansas. The agent

  also explained that calls were routed through the DEA’s division office in

  Missouri to the Kansas office where agents would listen to the live conversations.

  On appeal, Portillo-Uranga argues this relay process means that the calls were

  intercepted in Missouri, not Kansas. But Portillo-Uranga never made this

  argument before the district court, even though he had an opportunity to do so at

  the suppression hearing. Before ending the hearing, the district court explained

  that further argument was not necessary “unless there’s something that’s

  developed during today’s hearing that you want me to focus on.” App., Vol. 21

  at 5552. Portillo-Uranga’s counsel declined to present any additional arguments,

  telling the court that he would “submit it on the briefs.” Id.

        We may consider an argument not raised below under the plain-error

  standard. Fed. R. Crim. P. 52(b); United States v. Denogean, 79 F.3d 1010, 1012

  (10th Cir. 1996). But we typically only consider the argument if the appellant

  argues for plain-error review in his opening brief. United States v. Leffler, 942

  F.3d 1192, 1197 (10th Cir. 2019) (“[W]e generally do not consider arguments

  made for the first time on appeal in an appellant’s reply brief and deem those

  arguments waived.”). Although we have discretion to “consider a plain-error

  argument raised for the first time in a reply brief, we are not required to do so.”

  Id. at 1200.



                                           15
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022     Page: 16



        Portillo-Uranga failed to preserve his territorial jurisdiction argument

  despite having multiple opportunities to raise it before the district court. He also

  did not argue for plain-error review on appeal until after the government asserted

  waiver in its response brief. At both the trial court and on appeal, Portillo-

  Uranga was represented by counsel, which weighs in favor of finding waiver. See

  id. at 1199 (“We also might be willing to overlook Defendant’s failure to argue

  for plain error in his opening brief if Defendant was proceeding pro se on

  appeal. . . . But in this case Defendant was represented by counsel at trial and is

  represented by counsel on appeal.”). We thus deem the argument waived. 6

                                     *      *      *

        For these reasons, we affirm the denial of Portillo-Uranga’s motion to

  suppress.




  6
     Even if the argument was forfeited and not waived, Portillo-Uranga would still not
  prevail because he has not shown that the district court’s decision was plainly
  erroneous. The district court concluded that all interceptions took place within the
  court’s territorial jurisdiction because the intercepted communications were first
  heard by agents at their listening post in Kansas. That conclusion is consistent with
  our precedent and thus does not constitute plain error. We have held that a
  communication is intercepted for purposes of § 2518(3) either “where the tapped
  telephone is located” or “where the contents of the redirected communication are to
  first be heard.” United States v. Tavarez, 40 F.3d 1136, 1138 (10th Cir. 1994)
  (quoting United States v. Rodriguez, 968 F.2d 130, 136 (2d Cir. 1992)). Because the
  DEA agents first heard the intercepted communications at their listening post in
  Kansas, the district court did not err—let alone plainly err—by concluding that all
  communications were intercepted within its territorial jurisdiction.
                                           16
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022   Page: 17



        B. Sentencing Enhancement

        Portillo-Uranga also challenges the district court’s imposition of a two-

  level sentencing enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a

  firearm. He argues the government failed to meet its burden to show that the

  firearms discovered at his property were temporally and spatially connected to his

  drug-trafficking activity. We agree with the district court that the two-level

  enhancement for firearms possession was appropriate.

        “When evaluating the district court’s interpretation and application of the

  Sentencing Guidelines, we review legal questions de novo and factual findings

  for clear error, giving due deference to the district court’s application of the

  guidelines to the facts.” United States v. Mollner, 643 F.3d 713, 714 (10th Cir.

  2011) (quoting United States v. Munoz-Tello, 531 F.3d 1174, 1181 (10th Cir.

  2008)). A two-level sentencing enhancement “should be applied if the weapon

  was present, unless it is clearly improbable that the weapon was connected with

  the offense.” U.S.S.G. § 2D1.1 app. cmt. n.11(A). The government bears the

  initial burden of proving by a preponderance of the evidence that the defendant

  possessed a firearm, which may be satisfied by showing “that a temporal and

  spatial relation existed between the weapon, the drug trafficking activity, and the

  defendant.” United States v. Pompey, 264 F.3d 1176, 1180–81 (10th Cir. 2001)

  (quoting United States v. Roederer, 11 F.3d 973, 982 (10th Cir. 1993)). Once the

  government establishes a nexus, the burden shifts to the defendant to show “that



                                            17
Appellate Case: 20-3191      Document: 010110655215      Date Filed: 03/10/2022   Page: 18



  it is clearly improbable the weapon was connected with the offense.” Id. (quoting

  United States v. Vaziri, 164 F.3d 556, 568 (10th Cir. 1999)).

           When DEA agents executed a search warrant at Portillo-Uranga’s ranch in

  December 2017, they found eight rifles and nine handguns on the property. In the

  master bedroom, agents found a gold M1911 pistol with the initials “J.P.”

  engraved on the grip—which the district court presumed stood for Jorge Portillo-

  Uranga because it was his bedroom. App., Vol. 17 at 4969. Agents also found an

  AR-15 rifle with a scope and 30-round magazine next to a dresser and a container

  with cash in the same room. In the master bedroom closet, agents discovered a

  safe containing three M1911 pistols, an expense ledger, and seven cell phones.

           Agents found more firearms and indicia of drug trafficking in Portillo-

  Uranga’s horse barn. A search of the small office inside the barn uncovered two

  AK-47 rifles with a 30-round magazine and a drum magazine, as well as another

  expense ledger. Agents also discovered a bucket underneath the floor of the barn

  that contained fraudulent identification documents and thousands of dollars in

  cash. Near the bucket was a large fuel tank with similar features to a fuel tank

  described by a witness at the suppression hearing that had been used to smuggle

  drugs.

           In its presentencing investigation report, the probation office did not apply

  a sentencing enhancement for firearms possession because it concluded there was

  insufficient information “to establish that the firearms recovered at the

  defendant’s property were possessed at the time of and in connection with any

                                             18
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022      Page: 19



  drug trafficking or money laundering activities.” App., Vol. 20 at 5419. The

  government objected to the exclusion of a firearms enhancement, arguing there

  was ample evidence to show that Portillo-Uranga’s possession of the firearms

  “occurred in close proximity to drug trafficking activity and had the potential to

  facilitate drug trafficking activity at the ranch.” Id. at 5431.

        At the sentencing hearing, the district court agreed with the government

  and applied the enhancement. The district court found that because the firearms

  were near Portillo-Uranga’s cash, cell phones, and fictitious identification

  documents, as well as a possible drug ledger and fuel tank used for drug

  trafficking, there was sufficient evidence that the firearms were possessed in

  connection with drug trafficking.

        The district court did not clearly err by concluding a temporal and spatial

  relation existed between the firearms, drug trafficking activity, and Portillo-

  Uranga. Beginning with the spatial relationship, the district court reasonably

  concluded that Portillo-Uranga possessed firearms in close physical proximity to

  indicia of drug trafficking. Although no drugs were found at Portillo-Uranga’s

  property, proximity to actual drugs is not required for a § 2D1.1(b)(1)

  enhancement. See United States v. Alexander, 292 F.3d 1226, 1231 (10th Cir.

  2002) (proximity to “drug paraphernalia” is sufficient to establish a nexus

  between a firearm and a drug offense).

        Nearly all the firearms possessed by Portillo-Uranga were discovered in the

  vicinity of items likely used to facilitate drug trafficking. For instance, the

                                            19
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022    Page: 20



  fictitious passports found on the ranch had previously been used by Portillo-

  Uranga in furtherance of the drug conspiracy. Similarly, the district court

  concluded that the gas tank found in Portillo-Uranga’s horse barn had likely been

  used to “secrete money or drugs” because one of Portillo-Uranga’s drivers had

  previously been caught by law enforcement using a similar gas tank for such

  purposes. App., Vol. 17 at 4970. It was therefore reasonable for the district

  court to apply the sentencing enhancement based on the close proximity between

  firearms and items used to facilitate drug trafficking.

        We also find that a temporal nexus existed because Portillo-Uranga

  possessed the firearms near indicia of drug trafficking while actively participating

  in a drug trafficking conspiracy. 7 See United States v. Humphrey, 208 F.3d 1190,

  1210 (10th Cir. 2000) (“[I]n a drug conspiracy conviction the [firearm

  possession] adjustment should be applied unless it is clearly improbable that the

  weapon was connected with the conspiracy offense.”), abrogated on other

  grounds by Arizona v. Gant, 556 U.S. 332 (2009).




  7
     The district court found a temporal nexus based on an April 2017 event where a
  drug runner brought drugs to the ranch for Portillo-Uranga’s inspection prior to
  distribution. But the government did not provide any evidence to show that weapons
  were present at the ranch in April 2017. The drug inspection therefore does not
  establish a temporal and spatial relation between Portillo-Uranga, his drug trafficking
  activity, and the firearms. But we may affirm on any ground so long as it is
  supported by the record. Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004).
  Here, the evidence shows that the drug-trafficking conspiracy led by Portillo-Uranga
  was ongoing when the DEA agents executed the search warrant and discovered the
  firearms and drug trafficking items.
                                            20
Appellate Case: 20-3191    Document: 010110655215       Date Filed: 03/10/2022   Page: 21



        Portillo-Uranga may overcome this evidence if he can show “it is clearly

  improbable that the weapon was connected with the offense.” U.S.S.G. § 2D1.1

  app. cmt. n.11(A). But he has failed to do so here. On appeal, he challenges only

  the district court’s conclusion that the government satisfied its burden. He does

  not point to any evidence suggesting that the caches of firearms found during the

  raid of his property were unconnected to his drug trafficking offenses.

        Because Portillo-Uranga possessed a firearm in the vicinity of drug

  trafficking activity, the district court appropriately applied a two-level

  enhancement under § 2D1.1(b)(1).

                                   III. Conclusion

        For these reasons, we AFFIRM the district court’s denial of Portillo-

  Uranga’s motion to suppress and AFFIRM the court’s application of a two-level

  sentencing enhancement for possession of firearms.




                                           21